Name: Council Regulation (EC) No 1988/94 of 27 July 1994 amending Regulation (EC) No 3637/93 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: documentation;  America;  wood industry;  tariff policy;  international trade;  industrial structures and policy
 Date Published: nan

 3. 8 . 94 Official Journal of the European Communities No L 200/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1988/94 of 27 July 1994 amending Regulation (EC) No 3637/93 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, for newsprint, the Community has reached an agreement which provides in particular for the opening of a Community tariff quota for 650 000 tonnes, of which 600 000 tonnes are reserved, until 30 November of each year, exclusively for products from Canada, in accordance with Article XIII of the General Agreement on Tariffs and Trade ; whereas this agreement provides equally for the obligation to increase, by 5 % that part of the quota reserved for imports from Canada, in the event that that part is used up before the end of a given period of one year ; whereas the quota of 650 000 tonnes was opened for 1994 by Council Regulation (EC) No 3637/93 (') ; Whereas the economic data at present available gives rise to the belief that the requirements for importing news ­ print from Canada could reach at level higher than the said volume of 600 000 tonnes ; whereas the volume of that part of the quota reserved for these imports should be increased, therefore, by 30 000, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EC) No 3637/93 the table regarding order No 09.0015 shall be replaced by the follo ­ wing table : 'Order No CN code (a) Description Quota period Quota volume Rate of duty (%) 09.0015 4801 00 10 Newsprint (') : from 1 January to 630 000 tonnes 0' - from Canada 31 DeCemb" 19,4 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (') OJ No L 334, 31 . 12. 1993, p. 13 .